—In a proceeding pursuant to CPLR article 78 to review a resolution of the Planning Board of the Incorporated Village of North Haven, dated December 12, 1991, which, after a hearing, approved a site plan application to construct a community dock, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Cannavo, J.), dated June 6, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The petitioner is the owner of residential property in the Village of North Haven, Suffolk County. We find that the petitioner is not a person aggrieved by the resolution of the Planning Board which approved an application by NFB Development Corp. to build a community dock, as her property is not located near the proposed dock (see, Village Law § 7-725 [3]). Thus, the petitioner failed to demonstrate that she would suffer direct harm different from the harm suffered by the general public (see, Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 774). Bracken, J. P., Copertino, Altman and Friedmann, JJ., concur.